DETAILED ACTION
Allowable Subject Matter
1.	Claims 1 thru 3, and 5 thru 9 are allowed.  
Regarding claim 9, the references of record, either singularly or in combination, do not teach or suggest at least a light emitting device comprising: a laminated structure provided on the substrate and having a plurality of columnar portions, the third semiconductor layer includes Serial No. 16/829,297Page 5 of 10a first part sandwiched between the light emitting layer and the second semiconductor layer, and a second part not sandwiched between the light emitting layer and the second semiconductor layer, the second part being in contact with a side surface of the light emitting layer.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
August 24, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815